Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant arguments, see Remarks, filed January 25, 2021 with respect to the 103 rejection has been fully considered.  The 35 USC 103 of claims 1-2 and 4-6 has been withdrawn in view of the examiner’s amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Hauptman Reg. No. 69004 on March 5, 2021.
The application has been amended as follows: 
1. (Currently Amended) A monitoring plan evaluation system comprising:
a vehicle monitoring information acquisition unit which acquires vehicle monitoring information indicating a result of monitoring of a vehicle, the vehicle monitoring information including monitoring execution condition information indicating at least one of a monitoring place and a monitoring time of the vehicle and information of 
a movement information acquisition unit which acquires vehicle movement information regarding movement of each of a plurality of vehicles; and
a passage extent information generator which generates passage extent information, which indicates an extent of passage ofthe vehicle that is to be monitored in a condition indicated by a candidate monitoring execution condition including at least one of a place and a time where and when to monitor the vehicles, based on the vehicle movement information and the vehicle monitoring information,
wherein the passage extent information generator calculates a passage extent evaluation value based on the vehicles when the vehicles pass through the monitoring place and sums the passage extent evaluation value for each monitoring place to generate the passage extent information,
wherein the vehicle monitoring information includes a cheating behavior ofthe vehicle that is cheating, 
wherein the passage extent evaluation value is calculated by considering an evaluation value of a result of monitoring that has been actually performed at the monitoring place whether a cheating is actually done,
wherein the evaluation value is added forthe vehicle which has a history of cheating,
wherein the evaluation value forthe vehicle havingthe history of cheating is changeable on a basis of an elapsed time or a travel distance after cheating has been done, and
wherein the cheating comprises not mounting an on-board unit or mounting a non-corresponding on-board unit to the vehicle.
Claim 3: canceled.

4. (Currently amended) The monitoring plan evaluation system according to claim 1, wherein the passage extent evaluation value is calculated by extracting at least one of the monitoring place and the monitoring time where and when the vehicle has been monitored last based on the vehicle monitoring information while extractingthe candidate monitoring execution condition through which the vehicle has passed after the monitoring place or the monitoring time where or when the vehicle has been monitored last based on a travel history indicated by the vehicle movement information and then the passage extent evaluation value is calculated based on at least one of a time interval, a travel distance, and a billed amount from when the vehicle has been monitored last to when the vehicle has passed through the extracted candidate monitoring execution condition.

5. (Currently amended) The monitoring plan evaluation system according to claim 4, wherein the passage extent evaluation value is calculated by obtaining at least the billed amount from when the vehicle has been monitored last to when the vehicle has passed through the extracted candidate monitoring execution condition and the passage extent evaluation value is calculated such that the extent of passage of the vehicle that is to be monitored increases as the billed amount of the vehicle passing through the candidate monitoring execution condition increases.

a vehicle monitoring information acquisition unit which acquires vehicle monitoring information indicating a result of monitoring of a vehicle, the vehicle monitoring information including monitoring execution condition information indicating at least one of a monitoring place and a monitoring time of the vehicle and information of the vehicle that has been subjected to monitoring at the monitoring place or the monitoring time;
a movement information acquisition unit which acquires vehicle movement information regarding movement of each of a plurality of vehicles; and
a passage extent information generator which generates passage extent information, which indicates an extent of passage ofthe vehicle that is to be monitored in a condition indicated by a candidate monitoring execution condition including at least one of a place and a time where and when to monitor the vehicles, based on the vehicle movement information and the vehicle monitoring information,
wherein the passage extent information generator calculates a passage extent evaluation value based onthe vehicles when the vehicles pass through the monitoring place and sums the passage extent evaluation value for each monitoring place to generate the passage extent information,
wherein the vehicle monitoring information includes a cheating behavior of the vehicle that is cheating, 
wherein the passage extent evaluation value is calculated by considering an evaluation value of a result of monitoring that has been actually performed at the monitoring place whether a cheating is actually done,
the vehicle which has a history of cheating,
wherein the evaluation value forthe vehicle havingthe history of cheating is changeable on a basis of an elapsed time or a travel distance after cheating has been done, and
wherein the cheating comprises not mounting an on-board unit or mounting a non-corresponding on-board unit to the vehicle.

Reasons for Allowance
Claims 1-2 and 4-6 are allowable over prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Aggarwal (U.S. Patent Application Publication No. 2015/0154578), Lorenzen (U.S. Patent Application Publication No. 2015/0279122) and Povolny (U.S. Patent Application Publication No. 2015/0100394) as indicated in the October 23, 2020 final office action pages 5-10. 
The next closest prior art is “Automatic Toll Collection System Using RFID” Published by International Journal of Computer Science and Mobile Computing in August 2016 discloses a method of collecting toll using an RFID device mounted on the vehicle. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1-2 and 4-6.
“wherein the passage extent evaluation value is calculated by considering an evaluation value of a result of monitoring that has been actually performed at the 
wherein the cheating comprises not mounting an on-board unit or mounting a non-corresponding on-board unit to the vehicle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZEINA ELCHANTI/Examiner, Art Unit 3628